DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.

Response to Amendment
	The amendment filed 06/20/2022 has been entered. Claims 1-20 remain pending in the application. 

Election/Restrictions
Claims 15-18 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 08/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/13/2021 is partially withdrawn.  Claims 1, directed to an elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 7-9 and 11-13, directed to a non-elected species remain withdrawn from consideration because they do not all  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (WO 2017157697 A1) in view of Kim (US 20170166239 A1).
Regarding claim 1, Martin discloses a multi-piece gearwheel (see Fig. 1, 10) having an inner core section (14) and an outer toothed ring (16) with an external toothing (44), wherein the core section has intermeshing teeth (28, 34) on and extending radially outwards from an outer circumferential surface of the core section (26), a first plurality of the intermeshing teeth (34) have a length in an axial direction (R) that is less than a length of the outer circumferential surface of the core section in the axial direction (see Fig. 1), a second plurality of the intermeshing teeth (28) have a length in the axial direction that is equal to the length of the outer circumferential surface of the core section in the axial direction (see Fig. 1), the axial direction being transverse to the radial direction, wherein the toothed ring has recesses (48), which originate from an inner side of the toothed ring (46) and extend radially outwards (see Fig. 1), wherein the recesses are at least partially complementary to the intermeshing teeth, and wherein the intermeshing teeth are received in the recesses (see Fig. 2). Martin fails to disclose each of the intermeshing teeth having an undercut in a radial direction. However, Kim teaches each of the intermeshing teeth (see Fig. 4, 311) having an undercut in a radial direction (undercut between 313 and 315). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Martin with undercuts, as taught by Kim, to improve the formability and accuracy of the gear; increase the mechanical strength and the durability of the gear; and form a gear which can be stably used for a long time (see paragraph [0018]).
Regarding claim 5, the combination of claim 1 elsewhere above would necessarily result in the following limitations: a cross-section of the intermeshing teeth (Kim, Fig. 4, 311) tapers starting from the core section (Kim, Fig. 2, 310) first and then widens again to form the undercut (Kim, Fig. 4, undercut between 313 and 315), the cross-section of the intermeshing teeth being defined in a radial plane (Kim, Fig. 4).
Regarding claim 6, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the cross-section of the intermeshing teeth in an axial view (Kim, Fig. 4, 311) is formed substantially by a conical trapezoid tapered radially outwards (Kim, 315), to whose radial end an elliptical segment is connected (Kim, 313).
Regarding claim 10, the combination of claim 1 elsewhere above would necessarily result in the following limitations: at least one of the intermeshing teeth (Kim, Fig. 4, 311) has a second undercut (Kim, undercut between 313 and 315) that is in a longitudinal section and in the axial direction (Kim, Fig. 4).

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (WO 2017157697 A1) in view of Kim (US 20170166239 A1) and Imagaki (US 20080178697 A1).
Regarding claim 2, Martin discloses the intermeshing teeth of one of the first and second plurality of the intermeshing teeth (28) are each arranged substantially in a circumferential direction centrally and radially inwards to an associated tooth of the toothed ring (see Fig. 1 and 2). Martin fails to disclose the intermeshing teeth of the other of the first and second plurality of the intermeshing teeth are each arranged substantially in the circumferential direction centrally and radially inwards to an associated tooth gap of the toothed ring. However, Imagaki teaches twice as many intermeshing teeth (see Fig. 4, there are 90 teeth of 41a) as there are external teeth (see Fig. 4, there are 45 teeth 42a). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kim with twice the number of intermeshing teeth as there is external teeth, as taught by Imagaki, to integrally couple the tooth body to the core (see paragraph [0030]); and to prevent relative movement between the tooth body and the core in the rotation direction and the tooth-width direction (see paragraph [0031]). As a result of the combination, the following limitation would necessarily result: the intermeshing teeth of the other of the first and second plurality of the intermeshing teeth (Martin, 34) are each arranged substantially in the circumferential direction centrally and radially inwards to an associated tooth gap (Martin, gaps of 44) of the toothed ring (Martin, 16). Note: As a result of the combination of Martin and Imagaki, the number of intermeshing teeth 28, 34 is twice that of the number of external teeth 44 of the toothed ring 16. In other words, there is one tooth 28 for each tooth 44 and one tooth 34 for each gap of teeth 44.
Regarding claim 3, the combination of claim 2 elsewhere above would necessarily result in the following limitations: a number of intermeshing teeth (Imagaki, Fig. 4, there are 90 teeth of 41a) is twice as large as a number of teeth of the external toothing (Imagaki, Fig. 4, there are 45 teeth 42a).

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658